Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
claims are allowable at least for the reason that the prior art does not teach or reasonably suggest the dynamically controllable shade interposed between the first and second substrates, the shade including:
a first conductive film provided, directly or indirectly, on the interior major surface of the first substrate;
a dielectric or insulator film provided, directly or indirectly, on the first conductive film; and
a shutter including a wet-applied polymer material and a second conductive film, the wet-applied polymer material comprising polyimide having dyestuffs impregnated therein to impart a desired coloration, the shutter being extendible to serve as a shutter closed position and retractable to serve a shutter open position;
wherein the first and second conductive films are electrically connectable to a power source that is controllable to selectively set up an electric potential difference to correspondingly drive the polymer material between the shutter open and closed positions as set forth in the claimed combination.

Kant (US 9,028,081 B2) discloses an insulating glass (IG) unit (Fig. 8 and column 6), comprising:
first substrate (104), having interior and exterior major surfaces;
a spacer system (103); and
a shade interposed on the first substrate, the shade including:
a first conductive film (403 column 6, lines 21-23) provided, directly or indirectly, on the interior major surface of the first substrate (see Fig. 8);
a dielectric (column 6, line 67) or insulator film provided, directly or indirectly, on the first conductive film (see Fig. 8);
a shutter including a polymer material (column 6, lines 23-27) supporting a second conductive film (401, column 6, lines 55-56), a decorative ink (410 column 6, lines 52-54) applied to the polymer material, the decorative ink contributing to the substantial opacity of the shutter.
However, a shutter does not disclose a wet-applied polymer material, the wet-applied polymer material comprising polyimide having dyestuffs impregnated therein to impart a desired coloration, the shutter being extendible to serve as a shutter closed position and retractable to serve a shutter open position.

Pizzi et al (US 6,888,142 B2) discloses the shutter being extendible to serve as a shutter closed position (Fig. 2) and retractable to serve a shutter open position (Fig. 1) and wherein the conductive film (6b)  electrically connectable to a power source (7) that is controllable to selectively set up an electric potential difference to correspondingly drive the polymer material between the shutter open and closed positions, but the shutter as a whole is substantially opaque when extended.

Dube (US 4,865,107) discloses an insulating glass (IG) unit (Fig. 1 and column 3), comprising:
first and second substrates (2 and 4), each having interior and exterior major surfaces;
a spacer system (40 and 42) defining a gap (see Fig. 1); and
a shade (50) interposed on the first substrate.
However, the shade does not include a first conductive film provided, directly or indirectly, on the interior major surface of the first substrate;
a dielectric or insulator film provided, directly or indirectly, on the first conductive film;
a shutter including a wet-applied polymer material and a second conductive film, the wet-applied polymer material comprising polyimide having dyestuffs impregnated therein to impart a desired coloration, the shutter being extendible to serve as a shutter closed position and retractable to serve a shutter open position.

	It is not obvious to one of ordinary skill in the art at the time of the invention before the effective filing date to combine these prior arts.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNCHA P CHERRY whose telephone number is (571)272-2310.  The examiner can normally be reached on M to F 7am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571)272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





9/7/2022
/EUNCHA P CHERRY/Primary Examiner, Art Unit 2872